Citation Nr: 1542110	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-23 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for bursitis of the right shoulder.

2.  Entitlement to an evaluation higher than 10 percent for residuals of a fractured left elbow.

3.  Entitlement to an evaluation higher than 10 percent for a hiatal hernia with reflux.

4.  Entitlement to an initial evaluation higher than 40 percent for the postoperative residuals of prostate cancer.

5.  Entitlement to an initial evaluation higher than 10 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to October 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (VA) in Nashville, Tennessee.  A September 2010 rating decision, in pertinent part, granted 10 percent evaluations for the Veteran's service-connected right shoulder bursitis, residuals of a left elbow fracture, and hiatal hernia disability, and denied service connection for a psychiatric disorder, prostate cancer, hypertension, and a TDIU.  The Veteran filed a timely notice of disagreement with the assigned ratings and denial of his other claims.

A March 2011 rating decision granted service connection for hypertension that represents a full grant of the benefits sought as to this matter.  The RO also granted service connection for the postoperative residuals of prostate cancer, that were assigned an initial 40 percent rating, effective April 30, 2010.  A May 2013 rating decision confirmed and continued the assigned evaluation for prostate cancer residuals.  The Veteran perfected an appealed as to the assigned initial rating for prostate cancer residuals.

A January 2015 rating decision granted service connection for PTSD, that was assigned an initial 10 percent rating, effective August 18, 2014.  This action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a psychiatric disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2010, a VA examiner reported that, as to the Veteran's service-connected disabilities, "[t]he effect of the condition on the claimant's usual occupation is pain with lifting and overhead work.  The effect of the condition on the claimant's daily activity was pain with lifting and overhead work."

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion as to what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities would be sufficient to preclude gainful employment.

The Board cannot exclude the possibility that findings pertinent to the Veteran's increased ratings claims on appeal may be obtained in the examination performed in conjunction with his TDIU claim.  Thus, the Board will defer consideration of these claims pending completion of the examination regarding the TDIU claim.  

A December 2012 private urology report from E.B.T., M.D., shows that the Veteran was to be scheduled for a cystoscopy.  A March 2013 VA Addendum record indicates that, on February 12, 2013, the Veteran underwent urodynamic testing at a Johnson City urology clinic that was performed by Dr. L.O.  VA has a duty to obtain these private records as they may be relevant to his claim.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

In a July 22, 2014 statement, the Veteran identified Dr. W. as his "bone" doctor and provided pertinent contact information.  In a February 2015 statement, the Veteran offered current information regarding his disabilities.  He also provided updated telephone and address information to "retrieve" his medical records from Drs. S. (orthopedist), E.K. (urologist), and R.C. (family physician).  VA has a duty to obtain these provide records as they may be relevant to his claims.  Id.

In February 2015, the RO obtained pertinent private urology treatment records from the Veteran, dated in January 2015 and, in March 2015, the Veteran's agent submitted additional evidence relevant to the TDIU claim.  This evidence was added to the record after the January 2015 supplemental statement of the case and before certification to the Board.  The RO did not issue a supplemental statement of the case as required by 38 C.F.R. § 19.31, 19.37 (2015).  

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) Mountain Home, dated since December 2014, should be obtained.

In February 2015, the Veteran's agent submitted a notice of disagreement as to the initial rating assigned for PTSD in the January 2015 rating decision.  The Board is required to remand this matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matter of entitlement to an initial rating higher than 10 percent for PTSD.  If, and only if, the appellant timely perfects an appeal, should this claim be returned to the Board.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC Mountain Home since December 2014.

3. Request that the Veteran complete authorizations for VA to obtain all private treatment records regarding the cystoscopy ordered in December 2012 by Dr. E.B.T. and urodynamic testing performed on February 12, 2013 by Dr. L.O. at a Johnson City urology clinic; and, from Drs. W. (bone doctor) and S. (orthopedist); and from Drs. E.K (urologist), and R.C (family physician) since January 2015.

If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

4. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

a. After completing the above development, the Veteran should be afforded an examination to assess whether his service-connected disabilities in combination (postoperative residuals of prostate cancer, bursitis of the right shoulder, residuals of a fractured left elbow, tinnitus, hypertension, hiatal hernia with reflux, PTSD, right second and left fifth toe fractures, bilateral hearing loss, eczema of the hands, and left frontal sinusitis) would prevent him from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

5. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




